DECISION AND JUDGMENT ENTRY
{¶ 1} This appeal comes to us from a decision issued by the Lucas County Court of Common Pleas, Juvenile Division, which terminated the parental rights of both parents and granted custody of Antonyo S-W. to Lucas County Children Services ("LCCS").
 {¶ 2} Appellant, Dartanyon R., the birth father, sought to appeal this decision. Counsel appointed to pursue appellant's appeal has filed a brief and motion requesting *Page 2 
withdrawal as appellate counsel, pursuant to the guidelines established in Anders v. California (1967), 386 U.S. 738. Counsel states that, after careful review of the record and legal research, he cannot discern any "arguable, non-frivolous issue for appeal." Anders, supra, at 744. Counsel further states that he has attempted to contact appellant and advise him of his right to file a brief on his own behalf. Counsel states that he twice attempted service of a copy of both the brief and motion to withdraw upon appellant. The first attempt to an address originally provided by appellant failed, and counsel reserved appellant at a second address, where counsel believes appellant now resides. Appellant has filed no brief on his own behalf.
 {¶ 3} We are required, pursuant to Anders, supra, to thoroughly and independently review the record to determine that counsel has made a diligent effort and that the proceedings below were free from prejudicial error and conducted without infringement of appellant's constitutional rights.
 {¶ 4} Upon consideration, we conclude that counsel's brief is consistent with the requirements set forth in Anders, supra andPenson v. Ohio (1988), 488 U.S. 75. Counsel for appellant sets forth three potential assignments of error:
 {¶ 5} "1. Appellant's stipulations were not made knowingly, intelligently, and voluntarily.
 {¶ 6} "2. The trial court's award of permanent custody was against the manifest weight of the evidence and not supported by sufficient evidence. *Page 3 
 {¶ 7} "3. Appellant was denied effective assistance of counsel.
In this case, appellant was present at the final hearing regarding disposition of Antonyo. Our review of the transcript of those proceedings indicates that, after proper inquiry by the court, both parents, represented by competent counsel, agreed to the grant of permanent custody to LCCS. The record indicates that during four year-old Antonyo's life, appellant had shown little, if any, interest in the child or in being a father. Nothing in the record indicates that appellant did not understand the proceedings, that the court's decision to accept the agreement between the parties was against the manifest weight, or that appellant did not receive adequate representation by counsel.
 {¶ 8} In addition, we have conducted our own independent and thorough review of the record to determine whether the trial court proceedings were free from prejudicial error and conducted without infringement of appellant's constitutional rights. We find no such error. We conclude, therefore, that this case presents no arguable issues meriting review; we further determine this appeal to be without merit and wholly frivolous. Appellate counsel's motion to withdraw is hereby granted.
 {¶ 9} The judgment of the Lucas County Court of Common Pleas, Juvenile Division, is affirmed. Appellant is ordered to pay the costs of this appeal pursuant to App. R. 24. Judgment for the clerk's expense incurred in preparation of the record, fees allowed by law, and the fee for filing the appeal is awarded to Lucas County.
  JUDGMENT AFFIRMED. *Page 4
A certified copy of this entry shall constitute the mandate pursuant to App. R. 27. See, also, 6th Dist. Loc. App. R. 4.
Peter M. Handwork, J., William J. Skow, J., Thomas J. Osowik, J., CONCUR. *Page 1